       Case 1:15-cv-03755-MHC Document 204 Filed 08/24/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
SEBASTIAN CORDOBA et al.,
individually
and on behalf of all others similarly
situated,
                                             CIVIL ACTION FILE NO.:
             Plaintiff,

v.
                                             1:15-CV-03755-MHC
DIRECTV, LLC, individually and as
successor through merger to DIRECTV,
Inc.,

             Defendant.



                    MOTION FOR SUMMARY JUDGMENT
      Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant

DIRECTV, LLC (“DIRECTV”), by and through its attorneys, respectfully moves

this court for summary judgment on all of Plaintiff Sebastian Cordoba’s claims. As

explained further in the attached memorandum, each of Plaintiff’s claims assumes

that DIRECTV is vicariously liable for the actions of Telecel Marketing Solutions

Inc. (“Telecel”). DIRECTV seeks summary judgment because the undisputed facts

show that Telecel was not DIRECTV’s agent, nor was Telecel acting within the




                                        1
       Case 1:15-cv-03755-MHC Document 204 Filed 08/24/20 Page 2 of 3




scope of any agency for DIRECTV, and DIRECTV therefore cannot be vicariously

liable for any of Telecel’s acts.

      Pursuant to Local Rule 56.1.B., DIRECTV’s Statement of Undisputed Facts

accompanies this motion.

                                    Respectfully submitted,

Dated: August 24, 2020              /s/ Hans J. Germann

                                    Hans J. Germann
                                    Kyle J. Steinmetz
                                    MAYER BROWN, LLP
                                    71 S. Wacker Drive
                                    Chicago, IL 60606
                                    hgermann@mayerbrown.com
                                    ksteinmetz@mayerbrown.com

                                    John P. Jett
                                    Georgia Bar No. 827033
                                    Ava J. Conger
                                    Georgia Bar No. 676247
                                    1100 Peachtree Street, Suite 2800
                                    Atlanta, GA 30309
                                    Telephone: (404) 815-6500
                                    Facsimile: (404) 815-6555
                                    jjett@kilpatricktownsend.com
                                    aconger@kilpatricktownsend.com




                                      2
         Case 1:15-cv-03755-MHC Document 204 Filed 08/24/20 Page 3 of 3




                              Certificate of Compliance
        I hereby certify, pursuant to Local Rules 5.1.C and 7.1.D of the Northern

District of Georgia, that the foregoing was prepared in 14-point Times New Roman

font.

        This 24th day of August, 2020            /s/ Hans J. Germann




                                 Certificate of Service
        This is to certify that I have this day electronically filed the foregoing

MOTION FOR SUMMARY JUDGMENT via the CM/ECF system, which will

automatically send email notification to the attorneys of record.

        This 24th day of August, 2020            /s/ Hans J. Germann




                                             3
